DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected the embodiment of Figures 12 and 13 in the election of 01/10/22. Amended claim 15 is directed to a different handle embodiment that that as provided in Figures 12 and 13 (only single handle is disclosed in Figures 12 and 13). Newly added claims 23-25 and 32-35 are directed to the tapered embodiments of the invention as provided in Figures 8-11 and 14, the elected embodiment of Figures 12 and 13 is a rectangle. Therefore, claims 15, 23-25 and 32-35 are withdrawn at this time as being directed to a non-elected embodiment.

Claim Objections
Claim 1 is objected to because of the following informalities:  “first sheet member” and “second sheet member” should read “a first sheet member” and “a second sheet member”.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  “first sheet member’ should read “a first sheet member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbs (US2011/0258749).
In regard to claim 1, Hibbs teaches a protective wrap device for maintaining body temperature in a living being (blanket: 10), comprising: first sheet member having a left portion and a right portion, and having a left edge and a right edge, wherein said first sheet member is insulative (first sheet is insulation layer: 13: paragraph 0038); second sheet member having a left portion and a right portion, and having a left edge and a right edge, said second sheet member overlying at least a portion of said first sheet member, wherein said second sheet member is waterproof or water resistant (second sheet is waterproof layer: 12, paragraph 0038), said first sheet member being connected to said second sheet member (see figures 3), said first sheet member and said second sheet member together forming a unitary insulative and waterproof or water resistant unitary member (paragraph 0038), said unitary member having a top edge and a top portion proximate said top edge, said unitary member having a bottom edge and a bottom portion proximate said bottom edge, said unitary member having a left edge and a right edge, and said unitary member having a front side defined by said second sheet member and a reverse side defined by said first sheet member (see figure 1); an elastic member length adjustment device: 32, paragraph 0054 details can be elastic), said elastic member having an unstretched length and a stretched length (inherent of elastic member), said elastic member being disposed proximate to said top edge of said unitary member (see length adjustment device: 32 in figures 1 and 3), said elastic member (32) being secured to said unitary member (elastic in channel: paragraph 0054), and said elastic member extending along at least a portion of the length of said top edge of said unitary member (see figure 1); a connection member positioned on said unitary member and disposed on one of said sides of said unitary member proximate the top edge of said unitary member (connection member is fasteners 20/22 and/or 28/30: Figure 3), said connection member comprising a hook and loop type connection material (paragraph 0054); and mating connection member positioned on said unitary member and disposed on the other of said sides of said unitary member proximate the top edge of said unitary member (connection member other of fasteners 20/22 and/or 28/30: Figure 3), said mating connection member comprising a hook and loop type connection material (paragraph 0054), wherein the connection member and the mating connection member connect to each other to form a wrap structure having an upper opening and lower opening (see figure 3).

Claim(s) 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2008/0078027).
 	In regard to claim 26, Smith teaches a protective wrap device for maintaining body temperature in a living being (portion 120 or portion 120 and 110), comprising: first sheet member having a left portion and a right portion, and having a left edge and a right edge (portion 120); 5a first channel defining structure defining a first channel (first channel is 165b), said first channel defining structure being secured to and overlying a first portion of a left portion of said first sheet member, and overlying a first portion of a right portion of said first sheet member (see figure 1b); a second channel defining structure defining a second channel (second channel is 165c), said second channel defining structure being secured to and overlying a second portion of the left portion of said first sheet member, and overlying a second portion of the right portion of said first sheet member, each of said channels having a first side and an opposite side opposite said first side (see figure 1b); a variable length member disposed in and extending along the length of each of said channels (drawstrings: 160b, 160c); a connection structure positioned proximate the left edge and positioned proximate the top edge of one side of said protective wrap device (releasable connectors that run longitudinally down portion 120: paragraph 0024); and a mating connection structure positioned proximate the right edge and positioned proximate the top edge of one side of said protective wrap device (releasable connectors that run longitudinally down portion 120 on opposite side edge: paragraph 0024); wherein the connection structure and the mating connection structure interconnect to form a wrap structure (see figure 2b).  

 	In regard to claim 27, Smith teaches a protective wrap device as in claim 26, wherein the first portion of the left portion and the first portion of the right portion are proximate a top edge (see figure 1b), wherein the second portion of the left portion and the second portion of the right portion is proximate the bottom edge (see figure 1b), wherein at least one of the channel defining structures has a left end which is proximate the left edge (see figure 1b).  

 	In regard to claim 28, Smith teaches a protective wrap device as in claim 26, wherein said connection structure comprises connection structure selected from the group consisting of hook/loop fasteners, slidingly engaging fastener, button, clip, and metal hook/loop (paragraph 0024-0025).  

 	In regard to claim 29, Smith teaches a protective wrap device as in claim 28, wherein said connection member and said mating connection member are configured to provide connection between said connection member and said mating connection member at least at a plurality of points along substantially the entire length of said left and right edges (see figure 1b: paragraphs 0024 and 0025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 8, 9, 11, 12, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2008/0078027) in view of Hyman (US 3,968,803).
 	Smith teaches a wrap device as described above in claims 26-31. However, Smith fails to teach said connection member positioned proximate the left edge is substantially wider than the mating connection member positioned proximate the right edge (claim 30 from which claims 2, 3, 7, 8, 9, 11,12 and 31 depend).  

 	In regard to claim 2, Smith teaches wherein said first and second channel defining structures are secured to and extend from the left portion of said first sheet member (see figure 1b, channel: 165b and 165c), and are secured to and extend from the right portion of said first sheet member, said first and second channel defining structures are each a continuous structure extending from the left portion of said first sheet member to the right portion of said first sheet member (see figure 1b, 165b and 165c).  

 In regard to claim 3, Smith teaches wherein said first and second channels (165b, 165c) are defined between (i) a second sheet member, said second sheet member being water resistant or waterproof (second sheet member is flap forming channels 165b and 165c, the flap is made out of water resistant material: paragraph 0044); (ii) said first sheet member, said first sheet member being insulative (first sheet member is portion 120 made of insulative material: paragraph 0043-0044), said second sheet member being in facing relationship to said first sheet member (see flaps 165b/165c in facing relationship to sheet 120: figure 1b); (iii) an elongated first area of attachment extending along said first side of each of said channels (attaching of flaps to 120 along dashed lines in figure 1b and 5a-5e along first side); and (iv) an elongated second area of attachment extending along said first opposite side of each of said channels (attaching of flaps with drawstring: paragraph 0028).  

 	In regard to claim 8, Smith teaches wherein each of said variable length members comprises a slidably mounted cord and a length reducing structure (see toggle clasp on drawstring 160b in figure 1b).  

 	In regard to claim 9, Smith teaches wherein each of said variable length members comprises an elongated cord and at least one catch member for shortening the available length of cord in its respective channel (drawstring 160b and 160c and catch is toggle as illustrated in figure 1b), whereby when said protective device is wrapped around the body, said protective device takes a tubular configuration and the circumference of said protective device is smaller than the length of said cord (see figure 2b).  

 	In regard to claim 11, Smith teaches wherein said sheet is configured and dimensioned to be wrapped around a human body (see figure 2b).  

 	In regard to claim 12, Smith teaches further comprising a third channel defining structure defining a third channel and an additional variable length member disposed in said third channel (figure 1b: 165a, paragraph 0028).

 	In regard to claim 30, Smith teaches said connection member on the left and right edges being a hook and loop fastener (paragraph 0024-0025). 
 	However, Smith fails to teach wherein said connection member positioned proximate the left edge is substantially wider than the mating connection member positioned proximate the right edge.  
 	Hyman teaches wherein said connection member positioned proximate the left edge is substantially wider than the mating connection member positioned proximate the right edge (see figures 1 and 2, identifiers 30 and 32: column 4, lines 38-42).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the wrap garment of Smith with the hook and loop connection member having a left edge portion being wider than the corresponding right edge portion as taught by Hyman, since the hook and loop fastener of smith having a wider connection on one side would provide the wrap that can be fastened at infinitely selected longitudinal positions to fit the user (Hyman: column 4, lines 38-42).

 	In regard to claim 31, Smith teaches wherein said connection member positioned proximate the left edge is a loop connection material (figure 2, identifier 32).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbs (US 2011/0258749) in view of Hyman (US 3,968,803).
 	In regard to claim 21,  Hibbs teaches wherein said unstretched length is substantially smaller than the length of the top edge of said unitary member (see figure length adjustment device is smaller than the length of the top edge of wrap 10), wherein said connection member is positioned proximate the left edge (see fastener 20/22 along left edge), and said mating 4connection member is positioned proximate the right edge (see fastener 20/22 along right edge), wherein said connection member and said mating connection member are configured to provide connection between said connection member and said mating connection member at least at a plurality of points along substantially the entire length of said left and right edges (see further fasteners 28, 30 in  figure 3), and wherein said connection member positioned proximate the left edge is a loop connection material (paragraph 0054 details the coupling devices/fasteners can be hook and loop members).  
 	However, Hibbs fails to teach wherein said connection member positioned proximate the left edge is substantially wider than the mating connection member positioned proximate the right edge.  
 	Hyman teaches wherein said connection member positioned proximate the left edge is substantially wider than the mating connection member positioned proximate the right edge (see figures 1 and 2, identifiers 30 and 32: column 4, lines 38-42).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the wrap garment of Smith with the hook and loop connection member having a left edge portion being wider than the corresponding right edge portion as taught by Hyman, since the hook and loop fastener of smith having a wider connection on one side would provide the wrap that can be fastened at infinitely selected longitudinal positions to fit the user (Hyman: column 4, lines 38-42).

 	In regard to claim 22, Hibbs teaches wherein said sheet is configured and dimensioned to be wrapped around a human body (see figure 4).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Hyman as applied to claim 3 above, and further in view of Weston (US 2011/0179548).
Smith fails to teach the drawstring/variable length member being elastic.
 In regard to claim 7, Weston teaches a wrap garment wherein the drawstrings are elastic cords (paragraph 0038).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the drawstring of Smith with the elastic cord of Weston, since the wrap garment of Smith provided with elastic cords as the drawstrings would provide drawstrings that are able to expand and contract while positioned for a snug and comfortable fit.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Clements (US D.624,282) is of particular relevance to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732